Citation Nr: 1627019	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from January 1991 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are duplicative of the evidence in the VBMS electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA examination.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks service connection for head injury residuals that he says he sustained in the same in-service accident in which he sustained a lumbar spine injury, which is service connected.  He reported being knocked unconscious and that he was awakened by other servicemen before being taken to the medical unit.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated February 16, 2012. 

Service treatment records confirm that the Veteran was treated after falling from a 5-ton truck with and landing on his lumbar region.  He denied any loss of consciousness or similar complaint at the time of the accident.  Although he did not indicate any specific head complaints at that time, a subsequent entry shows the Veteran later complained of pain in the cervical region.  See service treatment records dated August 6, 1991 and August 8, 1991.  However, there is no evidence of additional follow-up evaluation or additional clinical findings to suggest that this symptom constituted a residual of a head injury.  There is no service discharge examination report of record.

In November 2008, the Veteran was seen for an episode of serous otitis involving the left ear.  When his symptoms did not improve after several months, his private physician became concerned that the continued drainage was an indication of a cerebrospinal fluid (CSF) leak.  A CT scan of the left ear showed a defect in the integument of the middle ear on the left, which seemed to be the source of the leak.  This finding led the physician to opine that the Veteran's reported history of head injury during service could have caused a fracture in that area resulting in a small encephalocele and CSF leak.  See clinical records from G.Arnold, M.D., dated November 11, 2008, November 25, 2008, December 9, 2008, April 7, 2009, May 1, 2009, May 19, 2009, and June 1, 2009.  

There are, therefore, complaints of current symptoms of a head injury, an in-service event, and a speculative etiological opinion, as it indicates a possibility that the symptoms and service are related.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Accordingly, an opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  The Board is particularly interested in any outstanding pertinent medical records, to include (but not limited to) all office treatment records from Dr. Arnold.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a VA examination.  The entire claims file must be reviewed by the examiner.  The examination report must include a discussion of his documented medical history and assertions.  Any indicated tests and studies (e.g., CT scans, MRIs) must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner must provide an opinion as to whether the Veteran currently has residuals of head injury and whether is it at least as likely as not (a degree of probability of 50 percent or higher), that such residuals had their onset during active service as opposed to some other pathology.

In providing this opinion, the examiner must consider the objective medical findings in the service treatment records, and the Veteran's statement that he sustained a head injury during service.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

